McClelland, Presiding Judge:
This is an appeal to reappraisement taken by the collector of customs at the port of San Juan, P. R., against a value found by the acting appraiser at the port of Arecibo.
The record shows that the merchandise was invoiced at 0.72 yen per dozen, f. o. b. Nagoya, Japan. Included in that value were the charges for casing and packing and lighterage. The c. i. f. San Juan price also appears on the invoice, and in making entry it appears-, that the nondutiable charges were deducted from the f. o. b. price-rather than the c. i. f. price, and the merchandise was passed as. entered.
On the hearing of the appeal counsel for the Government called as a witness Antonio Diaz, chief liquidator at San Juan, who was shown to be familiar with the matter. Mr. Diaz’ statement that the correct value of the goods should be “0.72 yen per dozen, which makes a total of 172.80 yen f. o. b., packed,” was agreed to by the defendant.
I therefore find the value on the date of exportation of the merchandise in issue was 0.72 yen per dozen, f. o. b. Nagoya, packed ⅛ Judgment will issue accordingly.